Title: From George Washington to Major General Horatio Gates, 5 November 1778
From: Washington, George
To: Gates, Horatio


  
    sir
    Head Qrs Fredericksburg [N.Y.] Nov. 5: 1778
  
Inclosed I transmit you an Extract from a Letter just received from Lord Stirling, advising that a fleet of 108 sail left the Hook & stood to sea on the morning of the 3d. I have no other intelligence than what this contains.
You will be pleased to forward the Letters for His Excellency Count D’Estaing & the Honble Mr powell. I am Sir Your Most Obedt servant

  Go: Washington

  
P.S. You will find inclosed a Printed Copy of a Manifesto published by Congress.
  
